DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add abnormal and regular shapes, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2016/0369388 to Ma is presented below.


Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A base mark unit, recited in Claim 1, which is identified as structure 1 [0030], which is further limited as having a first connecting region within the claim and is thus interpreted as any structure with those regions.
A connecting member, recited in Claim 1, which is identified as structure 2 [0020], which is further limited within the claim as having a second connecting region and a non-connecting region, which gives some structure to the claim and is thus interpreted as any structure with those regions.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof, but rather the structures or regions that are included in the claim, thus not invoking 112(f).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
 
Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first positioning device, recited in Claim 6, which is identified as 111 [0039] which is a cylinder or a protrusion (see Claim 7).
A second positioning device, recited in Claim 6, which is identified as 211 [0042] which is identified a hole that is positioned to mate the first positioning device which is a cylinder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the dependent claims do not recite any additional structure in combination with the generic terms of “device” and thus invoke 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2016/0369388 to Ma.
In regards to Claim 1, Ma teaches a mask Fig. 3-6 for manufacturing a display panel [0001], comprising: a base mark unit (a frame structure of 21) comprising a first connecting region (combining groove 215 that contacts 214, 51), wherein the base mark .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0369388 to Ma in view of United States Patent Application No. 2012/0325143 to Kang.
The teachings of Ma are relied upon as set forth in the above 102 rejection.
In regards to Claims 6-9, Ma teaches 13/214 is welded into the recessed portion 215 [0044-0045]), but does not expressly teach that a first positioning device (a cylinder or protrusion) provided on the first connecting region; and a second positioning device (a hole to made with the cylinder or protrusion) provided on the second connecting region, the second positioning device being matched to the first positioning device for positioning such that the first connecting region of the base mark unit and the second connecting region of the connecting member are attached; nor the first positioning device is a positioning protrusion portion, which is disposed on a bottom surface of the 
Kang teaches a mask device Fig. 2, with a frame 111, 112, 113, 114, 140 with an opening 115, and connecting portions 130, 131 which connecting opposite sides  113, 114 and 140; the frame/base mark unit having a first connecting region (140, fixing unit 140), and the connection portion having a second connecting region (ends for 132, 133), the first connecting region having a first positioning device 160 in the form of a bolt or a screw [0068], which is implicitly a cylinder/protrusion that is matched with a second positioning device 133, which is a hole [0065] on the second connecting region, such that the first connecting region of the base mark unit and the second connecting region of the connecting member are attached (as shown in Fig. 7); such that the first connecting region and the second connecting region are attached in a detachable connection manner (as a bolt/screw can implicitly be detached) and the first connecting region and the second connecting region are attached in an engagement manner (as a bolt/screw engages with the hole to connect therein implicitly [0040-0088].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ma with the teachings of Kang, by adding a first connecting region and a second connection region, as it is known in the prior art of record to do so and the result would be predictably, a mechanism for joining the mask to 
The resulting apparatus would have a hole/second positioning device formed in the second connecting portion for a first positioning device/protrusion in the recess/first connecting portion, thus fulfilling the limitations of claims 6-9.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0369388 to Ma in view of United States Patent Application No. 2017/0365822 to Kim.
The teachings of Ma are relied upon as set forth in the above 102 rejection.
In regards to Claims 10-12, Ma does not expressly teach the shape of the non-connecting region of the connecting member consists of a first side and a second side; the first side is a boundary between the non-connecting region and the second connecting region; and the second side is a side having a preset radian, nor the second side of the connecting member is a concave arc, and is connected to a border corner of the base mark unit to form a mask having an arc-shaped corner; nor the second side of the connecting member is a convex arc, and is connected to the border of the base mark unit to form a mask having an arc-shaped protrusion.
Kim teaches a mask 100 Fig. 1-3 for manufacturing a display panel [0052], comprising: a base mark unit (a frame structure of 130) comprising a first connecting region (combining groove 131), wherein the base mark unit comprises a border (outer perimeter of 130), and at least one connecting member (110 Fig. 1-3, connecting as it connects opposite sides of the frame) laminated to the base mark unit (as it forms a layer on 130), the connecting member comprising a second connecting region (region 
Kim teaches the shape of the non-connecting region (region not contacting 130) of the connecting member consists of a first side (side of 112b) and a second side (side of 112a); the first side is a boundary between the non-connecting region and the second connecting region (as it forms a side that is linear and connects opposing ends of 110); and the second side is a side having a preset radian (as it is concave 112a1, concave), nor the second side of the connecting member is a concave arc (as shown in the wave portion of 112a2 formed from concave portions 112a1), and is connected to a border corner of the base mark unit to form a mask having an arc-shaped corner (as shown in the overlap of the concave portion of 112a2 overlapping with the frame in Fig. 3); nor the second side of the connecting member is a convex arc (as shown in 112a2, which is formed from concave portions 112a1, such that it implicitly convex), and is connected to the border of the base mark unit to form a mask having an arc-shaped protrusion (as 
Kim teaches this shape prevents deformation of the connecting portion [0047-0062].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ma with the teachings of shape as present in Kim having concave and convex and arc shaped portions. See MPEP 2143, Motivations A-E. One would be motivated to do so, for the predictable result, of preventing the deformation of the connecting portion.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2018/0269397 to Xin, which expressly teaches the overlapping portion 210 Fig. 3. United States Patent Application No. 2017/0207390 to Kim which also traches more concave surfaces. United States Patent Application No. 2017/0222145 to Kim which teaches blocker patterns such as 400 Fig. 1, 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716